 WANZER DAIRYWanzer Dairy Division of the Southland Corporationand International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca, Local Union No. 371, Petitioner. Case 38-RC-2057September 29, 1977DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS JENKINS, PENELLO, AND MURPHYPursuant to a Stipulation for Certification UponConsent Election executed by the parties, andapproved by the Regional Director for Region 13 ofthe National Labor Relations Board on February 3,1977, an election by secret ballot was conducted onFebruary 23, 1977, among the employees in thestipulated unit. Following the election the partieswere furnished with a tally of ballots which showedthat of approximately three eligible voters, two castballots, of which one was for, and one against, thePetitioner. No ballots were ruled void nor were anychallenged. The Petitioner filed a timely objection toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director for Region 13 conducted aninvestigation and, on June 14, 1977, issued and dulyserved on the parties his Report on Objection. In hisreport the Regional Director recommended that theBoard set aside the election and that a new electionbe conducted. The Employer filed a timely requestfor review of the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:I. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4. As stipulated by the parties, the followingemployees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.All full time drivers employed by the Employer atits Davenport, Iowa facility, but excluding232 NLRB No. 105guards, professional employees, supervisors, andall other employees.5. The Board has considered the Regional Direc-tor's report, the Employer's request for review, andthe entire record in the case and hereby adopts theRegional Director's findings and recommendationsonly to the extent consistent herewith.In considering the Petitioner's objection, theRegional Director concluded that under the circum-stances of this case the Board agent's decision not toextend the voting period beyond the scheduled timewas an abuse of discretion and cause to set aside theelection. We disagree for the reasons given below.Employee Bruce Blakley is a driver delivering milkproducts to stores within a 150-mile radius of theEmployer's Davenport facility. On the day of theelection, scheduled for 3:30 to 4 p.m., Blakley andanother driver requested and were granted permis-sion by the Employer to leave on their routes atmidnight, 2 hours earlier than usual, in order to leavea safe margin of at least 1-1/2 hours between theiranticipated return and the election. However, Blak-ley did not arrive back at the facility until 5:20 p.m.and he missed the election, the polls having beenclosed promptly at 4 p.m. His lateness was due to anhour's delay early in the day during which he helpeda truckdriver in distress and also to a severe stormwhich greatly slowed his return driving rate.It is not disputed that Blakley had begun hisworkday substantially earlier than usual in order toboth perform his work and return in time for theelection. Also undisputed is the conclusion that thefactors preventing his timely return were beyond thecontrol of the parties to this proceeding.The employer therefore relies on our decision inVersail Manufacturing, Inc., 212 NLRB 592 (1974),where we held that, in order to insure the promptcompletion of representation proceedings and thefinality of election results, elections will not be setaside unless an employee is prevented from voting bythe conduct of a party or by any unfairness in thescheduling or mechanics of the election.The Regional Director and the Employer agreethat the scheduled election time was fair and inaccord with the agreement of the parties. However,they part company as to whether or not the Boardagent properly exercised her discretion in closing thepolls at the scheduled time of 4 p.m. The Employerargues that she did, the Regional Director that shedid not.The Regional Director's position is that, becausethe circumstances surrounding Blakley's latenesswere exceptional, because a request to keep the pollsopen and wait for Blakley had been made byPetitioner's secretary, George Mulvey, and because631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis was a small unit in which Blakley's vote couldhave been determinative, the Board agent had anobligation to explore with both parties their respec-tive positions on a time extension.We disagree with the Regional Director's analysisand his proposed test for abuse of discretion by aBoard agent. It is standard Board policy to rely onthe agent's discretion with respect to an extension ofthe voting period or on a written agreement of theparties in which the agent acquiesces.' The Boardhas never found that an agent has any responsibilityfor initiating discussions leading to such an agree-ment.The Board has sanctioned the casting of lateballots where the circumstances are unusual, thepolls have not yet been closed, or the ballot box hasnot yet been opened. The time interval within whichlate voters have been permitted to cast ballots hasnot been more than a few minutes past the scheduledclose of the election.2In this case the reasons for Blakley's absence arenot at all unusual. Bad weather prevented him fromarriving until well after 4 p.m. The storm was so badthat even if Blakley had not earlier in the dayvolunteered his help to another truckdriver he stillwould have missed the election.Also, the agent knew only that Blakley had calledin to announce that he would be late. She had noindication when, if at all, he might arrive. He actuallyarrived an hour and 20 minutes after the polls hadbeen closed and the votes counted. Regardless of thequality of Blakley's excuse, we find that the agent'sI Glauber Water Works, 112 NLRB 1462(1955).2 Hanford Sentinel, Inc., d/b/a Hanford Sentinel, 163 NLRB 1004 (1967);New England Oyster House of Cocoa Beach, Inc., 225 NLRB 682 (1976).3 In two cases involving a two-person unit where only one vote was cast,a new election was ordered because the vote was not "representative." KitManufacturing Company, 198 NLRB I (1971), and Barnard Gold and Jackdecision to close the polls at the agreed-upon timewas an exercise of proper discretion.We also find no merit in the finding of theRegional Director that the Board agent's discretionshould have been affected by the liklihood thatBlakley's vote would have been determinative in thissmall three-person unit. The board has not set precisestandards with respect to the probability of a latevoter's either creating or breaking a tie. We givespecial consideration to elections involving two orthree eligible voters in which only one vote was cast,because of our concern that such vote is notrepresentative.3Here, however, there were two votescast in a three-person unit, a sufficient proportion tobe representative, and, in any event, as stated inPiper Industries, Inc., Plastics Products Division, 212NLRB 474 (1974), the Act does not provide for aquorum or any definite proportion of the eligibleelectorate as necessary for a valid election.Accordingly, we shall reverse the Regional Direc-tor's recommendation for a new election and certifythe results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Local No. 371,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and thatsaid labor organization is not the exclusive represen-tative of all the employees, in the unit hereininvolved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.Wasserman, Co-parners d/b/a Gold & Baker, 55 NLRB 591 (1945), 54NLRB 869 (1944). The Board also set aside, for the same reasons, anelection in a three-person unit where only one vote was cast. S. A. Kendall,Jr., et al., 41 NLRB 395 (1942). In Yerges Van Liners, Inc., 162 NLRB 1259(1967), a new election was ordered in a two-person unit because the one latevote "could have affected" the election.632